DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract is objected to for the use of implied phraseology throughout lines 1-5. See, for example, “Various embodiments of cable railing systems are disclosed” in line 1. The abstract is further objected to for referring to purported merits of the invention. See, for example, “the embodiments are particular useful in connection with cable railing systems” in lines 2-3. See MPEP 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0094450 (Sorkin).
Regarding claim 1, Sorkin discloses a cable termination assembly (100; see Figure 2), comprising:
a tensioning tube (103) comprising an elongated cylindrical tensioning tube body, the tensioning tube body defining an elongated cylindrical tensioning tube channel (104) extending between a first end and a second end of the tensioning tube;
a receptacle (102) comprising an elongated receptacle body, a flange (105) extending outwardly from a first end of the receptacle body, and an elongated threaded receptacle channel (115) extending within the receptacle;
an elongated cylindrical threaded tensioning insert (111), the threaded tensioning insert having an elongated tensioning insert channel (117) of sufficient size and shape to enable passage of a cable (10) through the channel; and
a cable terminating part (119) for mounting in close proximity to an end of the cable, the cable terminating part of sufficient size and shape to prevent the end of the cable from passing through the elongated tensioning insert channel (see Figure 2).
Regarding claim 2, Sorkin discloses the receptacle (102) further comprises a threaded tensioning tube channel (123) extending within the receptacle (see Figure 2).
Regarding claim 3, Sorkin discloses the threaded tensioning insert (111) comprises opposing parallel planar grip surfaces at one end (see annotated Figure 1 below).

    PNG
    media_image1.png
    184
    749
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 2 of Sorkin
Regarding claim 4, Sorkin discloses the cable terminating part (119) comprises a crimping ring (see paragraph [0019]).
Regarding claim 5, Sorkin discloses the cable terminating part (119) comprises a cap (121 or 135) to enclose the end of the cable in the cap (see Figure 2).
Regarding claim 6, Sorkin discloses a concealment cap (121 or 145), the concealment cap comprising a hole for the cable to pass through and a flat exterior surface (see Figure 2).
Regarding claim 8, Sorkin discloses the tensioning tube (103) is integral with the receptacle (102).
Regarding claim 9, Sorkin discloses a front surface of the flange (105) of the receptacle comprises indentations for rotating the receptacle (102; see NOTE and annotated Figure 2 below).
NOTE: It is to be noted the claim(s) do not set forth sufficient structure as to which part of the receptacle is the front, and as such, a front surface can be interpreted as any of the portions shown below.

    PNG
    media_image2.png
    224
    579
    media_image2.png
    Greyscale

Figure 2. Annotated Partial Figure 2 of Sorkin
Regarding claim 10, Sorkin discloses a cable termination receptacle (102), comprising:
an elongated receptacle body (101);
a flange (105) extending outwardly from a first end of the receptacle body;
an elongated threaded receptacle channel (115) extending within the receptacle; and
a threaded tensioning tube channel (123) extending within the receptacle.
Regarding claim 11, Sorkin discloses a concealment channel (formed inside 121) for a concealment cap (135).
Regarding claim 13, Sorkin discloses a front surface of the flange (105) of the receptacle comprises indentations for rotating the receptacle (102; see NOTE and annotated Figure 2 above).
Regarding claim 14, Sorkin discloses a cable termination assembly (100; see Figure 2), comprising:
a receptacle (102) comprising an elongated receptacle body, a flange (105) extending outwardly from a first end of the receptacle body, an elongated threaded receptacle channel (115) extending within the receptacle, and a threaded tensioning tube channel (123) extending within the receptacle; and
an elongated cylindrical threaded tensioning insert (111), the threaded tensioning insert having an elongated tensioning insert channel (117) of sufficient size and shape to enable passage of a cable (10) through the channel (see Figure 2).
Regarding claim 15, Sorkin discloses a cable terminating part (119) for mounting in close proximity to an end of the cable (10), the cable terminating part of sufficient size and shape to prevent the end of the cable from passing through the elongated tensioning insert channel (117; see Figure 2).
Regarding claim 16, Sorkin discloses a tensioning tube (103), the tensioning tube comprising an elongated cylindrical tensioning tube body (see Figure 2).
Regarding claim 17, Sorkin discloses the receptacle (102) further comprises a threaded tensioning tube channel extending within the receptacle to receive the tensioning tube (103; see paragraph [0014], where it is disclosed 102 and 103 may be formed separately and mechanically coupled, and paragraph [0012], where threading is disclosed as a means of mechanically coupling two parts).
Regarding claim 18, Sorkin discloses the threaded tensioning insert (111) comprises opposing parallel planar grip surfaces at one end (see annotated Figure 1 above).
Regarding claim 19, Sorkin discloses a concealment cap (133 & 135), the concealment cap comprising a hole for the cable (10) to pass through and a flat exterior surface, wherein:
the receptacle comprises a threaded concealment channel (131) for the concealment cap (see Figure 2).
Regarding claim 20, Sorkin discloses a front surface of the flange (105) of the receptacle comprises indentations for rotating the receptacle (102; see NOTE and annotated Figure 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin in view of US 4,773,198 (Reinhardt).
Regarding claim 7, Sorkin discloses the concealment cap (135) comprises the flat exterior surface and an exterior surface (see Figure 2); and
the receptacle comprises a concealment channel for the concealment cap (the channel shown accepting the cap in Figure 2).
Sorkin does not expressly disclose the exterior surface being a threaded exterior surface concealment channel being a threaded concealment channel.
Reinhardt teaches a concealment cap (26) with a threaded exterior surface being receiving in a threaded concealment channel (37) of a receptacle (28). Reinhardt teaches this structure provides a fluid-resistant connection, while provided ease of access to the interior of the cable termination assembly (see column 3, line 59, through column 4, line 8, and Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable termination assembly of Sorkin such that the exterior surface being a threaded exterior surface concealment channel being a threaded concealment channel, as taught in Reinhardt, in order to provide a fluid-resistant connection, while provided ease of access to the interior of the cable termination assembly.
Regarding claim 12, Sorkin discloses a concealment channel for a concealment cap (135; see Figure 2), but does not expressly disclose the concealment channel being a threaded concealment channel and the concealment cap being a threaded concealment cap.
Reinhardt teaches a concealment cap (26) with a threaded exterior surface being receiving in a threaded concealment channel (37) of a receptacle (28). Reinhardt teaches this structure provides a fluid-resistant connection, while provided ease of access to the interior of the cable termination assembly (see column 3, line 59, through column 4, line 8, and Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable termination receptacle of Sorkin such that the concealment channel being a threaded concealment channel and the concealment cap being a threaded concealment cap, as taught in Reinhardt, in order to provide a fluid-resistant connection, while provided ease of access to the interior of the cable termination assembly.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678
November 3, 2022